DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP4053638 (IDS 638).

With respect to claim 1, 638 discloses a dispenser comprising: 
a housing (16) comprising a front (front of 16), a back (back of 16), two sides (sides of 16 for 12 as shown in Figure 1) and a product holding area (interior area) defined at least in part by the front, back and two sides; 
a first roller (12) extending in a direction from one side to the other and positioned in an upper portion of the product holding area, and a second roller (12) extending in a direction from one side to the other and positioned in a lower portion of the product holding area, 
wherein the first and second rollers are configured to pass through a core (11a) of a rolled paper product (11) in the product holding area and to engage a top and bottom, respectively, of the core.



3. The dispenser of claim 1, wherein the rolled paper product are hand towels (tape can be for hands).

5. The dispenser of claim 1, wherein the rolled paper product is tubeless (no tube).

6. The dispenser of claim 1, wherein the first roller and second rollers are configured to rotate as the rolled paper product is unwound and dispensed (as shown in Figure 1).

10. The dispenser of claim 1, wherein the first and second rollers are configured to unwind the rolled paper product in a counterclockwise direction (capable of rotating counterclockwise).

11. The dispenser of claim 1, wherein the core has an elliptical shape (elliptical as shown Figure 1).

12. The dispenser of claim 1, wherein the rolled paper product has an elliptical shape (as shown Figure 1). 

13. A method comprising: unwinding an elliptically shaped rolled paper product in a dispenser, wherein the dispenser has a first roller (12) inserted into and engaging a top portion of a core (11a) of the rolled paper product (11) and a second roller (12) inserted into and engaging a bottom portion (bottom of 11a) of the core.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP4053638 (IDS 638).

With respect to claim 4, 638 discloses the dispenser of claim 1, except wherein the rolled paper product has an unwound length of between 1500 and 2000 feet.

However, the Examiner takes Official Notice it was known in the dispenser art to make the rolled paper product has an unwound length of between 1500 and 2000 feet.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of 638 with the teaching for the purpose of providing sufficient product for the intended use of the operator.

With respect to claim 7-9, and 15, 638 discloses the dispenser of claim 1, except wherein the first and second rollers are at least five, seven, and nine inches apart.
.

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of record does not disclose a rolled paper product.  
However, what structure of a rolled paper product differentiates the prior art rolled paper structure?    As the Office cannot find any structure in the claim that differentiates the rolled adhesive tape from a rolled paper product.  Furthermore, what structure defines a hand towel?  Claim 3 has not such structure to differentiate itself from the prior art.  As such the claims is read on by the prior art of record.  
The applicant further challenges the Official Notice of claims 4, 7-9.
However, the Office asserts the rangesof claims 4, 7-9 are of obvious design choice as shown by US Pub. 20160157682 paragraph 0006.  As such, the Office has support for the Official Notice.  Furthermore, the applicant has not provided in particular use or advantage for positioning the rollers between 5-9 inches or 1500-2000 feet for the paper product.

Conclusion


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2004-1864 Pg 57
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL E GALLION/Examiner, Art Unit 3654